DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 08 August 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Response to Arguments
4.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10 and 16 have been amended to include the limitations of “presenting to the user an image including at least one facial gesture and a set of options combined as the second factor authentication” and “displaying an image enabling performance of the at least one facial gesture and the selected option and subsequently monitoring facial activity made by the user”.  After a review of the applicant’s specification the examiner has not found support for the newly added limitations.  Since there is no support for the newly added limitations this constitutes as new matter.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Allowable Subject Matter
6.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding the prior art rejection, the applicant’s arguments filed on 08 August 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “presenting to the user an image including at least one facial gesture and a set of options combined as the second factor authentication” and “displaying an image enabling performance of the at least one facial gesture and the selected option and subsequently monitoring facial activity made by the user”, as recited in independent claims 1, 10 and 16.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.  Claims 3, 4, 12, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the prior art does not disclose, teach or fairly suggest the limitations of “the one or more processors determining whether the selection of the option from the image of the set of second factor authentication options is received from the user”, “in response to determining an absence of the selection of the option, the one or more processors determining whether rapid eye blinking is detected” and “in response to determining that the rapid eye blinking is detected, the one or more processors deactivating the set of second factor authentication options and defaulting to a manual entry of a passcode to complete the second authentication”.  
As to claim 4, the prior art does not disclose, teach or fairly suggest the method of claim 1, wherein the selected option is a personal identification number (PIN) and the facial activity includes indicating the PIN by tracking the eye movement of the user on an analog clockface image displayed on a device of the user.  
As to claim 12, the prior art does not disclose, teach or fairly suggest the limitations of “program instructions to determine whether the selection of the option from the image of the set of second factor authentication options is received from the user”, “in response to determining an absence of the selection of then option, program instructions to determine whether rapid eye blinking is detected” and “in response to determining that the rapid eye blinking is detected, program instructions to deactivate the set of second factor authentication options and defaulting to a manual entry of a passcode to complete the second authentication”.  
As to claim 18, the prior art does not disclose, teach or fairly suggest the limitations of “program instructions to determine whether the selection of the option from the image of the set of second factor authentication options is received from the user”, “in response to determining an absence of the selection of the option, program instructions to determine whether rapid eye blinking is detected” and “in response to determining that the rapid eye blinking is detected, program instructions to deactivate the set of second factor authentication options and defaulting to a manual entry of a passcode to complete the second authentication”.  
As to claim 19, the prior art does not disclose, teach or fairly suggest the computer system of claim 16, wherein the selected option is a personal identification number (PIN) indicated by tracking the eye movement of the user on an analog clockface image displayed on a user interface of a device of the user.  
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Adjouadi et al US 2007/0011609 A1 directed to configuring a human-computer interface system having an eye gaze device that generates eye gaze data to control a display pointer [abstract].
B.  Tsou US 2017/0154177 A1 directed to dynamic graphic eye-movement authentication system [abstract].
C.  Faaborg et al US 2017/0168585 A1 directed to using gestures to share private windows in shared virtual environments [abstract].
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492